Citation Nr: 9902319	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by dizziness.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by an inability to cough up 
phlegm.

5.  Entitlement to service connection for a bilateral knee 
disorder, claimed as knee pain due to undiagnosed illness.

6.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by bilateral elbow pain.

7.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by bilateral shoulder pain.

8.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by leg cramps.

9.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by lethargy.

10.  Entitlement to service connection for a disability due 
to undiagnosed illness manifested by memory loss.

11.  Entitlement to service connection for a disability due 
to undiagnosed illness manifested by back pain.

12.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as hands going to sleep with trouble 
grasping due to undiagnosed illness.

13.  Entitlement to service connection for seborrheic 
dermatitis or in the alternative for a rash on the hands, 
arms, and legs claimed as a disability due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



REMAND

A Certificate of Release or Discharge discloses that the 
veteran had a period of active duty in support of Operation 
Desert Storm from November 1990 to May 1991.  He served in 
Southwest Asia from January 3 to April 20, 1991.  He had 3 
years, 11 months, 28 days of prior active service and 11 
years, 8 months, and 2 days of prior inactive service.

The prior active service included a period from December 1958 
to February 1961 in the United States Marine Corps and a 
period from December 1984 to December 1985, when he was sent 
for training as a practical nurse by the Alabama National 
Guard.  Upon return, he was assigned to the 109th Evac 
Hospital in Huntsville, Alabama, as a practical nurse, until 
he was ordered to active duty in November 1990.   

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.

This case was previously remanded by the Board in July 1996 
to the RO for further development.  It was returned in 
January 1998.

On the substantive appeal, the veteran maintained his claim 
for dental benefits had not been addressed.  However, a 
dental rating sheet, dated in May 1993, discloses that his 
dental conditions had been considered in the line of duty and 
follow-up care was authorized. 

The veteran has contended that he developed all of the 
claimed conditions while serving in Saudi Arabia.  He has 
requested that his claim be classified as Desert Storm 
Illness.  He maintains that he had none of these conditions 
prior to Operation Desert Storm.  It also appears that he has 
claimed dizziness as a separate condition from hypertension 
and the inability to cough up phlegm as a separate condition 
from the claimed bronchitis.

Reports from Dr. Dan R. Sparks, M.D. disclose treatment of 
the veteran in September and October 1992 for complaints of 
left knee pain.  In September1992, an x-ray of the left knee 
was interpreted as showing developing degenerative arthritis, 
particularly in the patella femur and medial compartments.  
In October 1992, Dr. Sparks reported that the veteran had 
bilateral varus knees, with pain mostly on the medial joint 
surface of the left.    

The veteran underwent a series of VA examinations in December 
1992.  On a skin examination, seborrheic dermatitis and 
seborrheic keratosis were noted.  A rash which the veteran 
described upon returning from Saudi Arabia was no longer 
present.  On a general medical examination, his blood 
pressure was 130/80 and his lungs were clear to auscultation 
and percussion.  There were some erythematous macular areas 
over the lower extremities which would wax and wane.  This 
had occurred since his exposure in the Gulf War.  

On a VA joint examination, the veteran complained of knee 
pain, shoulder pain, elbow pain, and back pain.  He stated 
the onset of the joint pain was after his return from Saudi 
Arabia.  The most significant complaint was his left knee 
condition, which he claimed had considerably worsened over 
the last several months.  X-rays of the left knee disclosed 
no bone or joint abnormality.  The clinical impressions were: 
degenerative arthritis of the left knee; otherwise 
asymptomatic without significantly abnormal musculosketal 
findings. 

On a VA peripheral nerves examination, the veteran complained 
of numbness of the hands, with a tingling burning sensation 
in the first three digits of both hands.  He also complained 
of occasional difficulty finding names but said this was a 
very old problem.  On examination, he had a positive Tinels 
sign on the left and Phalens sign on the left.  The clinical 
impression was carpal tunnel syndrome, by history, bilateral 
but worse on the left.  He did not complain of neck pain or 
any other symptoms consistent with radiculopathy. 

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317(a)(1) (1998).  Signs and 
symptoms that may be manifestations of undiagnosed illness 
include signs or symptoms involving fatigue, the skin, muscle 
pain, joint pain, neurologic symptoms, neuropsychological 
signs or symptoms, the respiratory system, cardiovascular 
system,    38 C.F.R. § 3.317(b)(1998).

In the prior remand, it was requested that the RO should 
readjudicate the claims for service connection with the 
inclusion of 38 C.F.R. § 3.317.  The supplemental statement 
of the case furnished to the veteran in June 1998, however, 
did not include the provisions of 38 C.F.R. § 3.317, and 
there is no indication in the record that the veteran was 
ever furnished the provisions of this regulation.   The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the Under Secretary for Benefits/Under Secretary 
for Health has issued guidelines for disability examinations 
for Gulf War veterans.  See Memorandum dated January 6, 1998.  
In light of the veterans complaints of multiple conditions, 
such as dizziness, joint pain, leg cramps, lethargy, memory 
loss, and a skin rash, in conjunction with the fact that 
diagnoses have not yet been rendered for all of the veterans 
multiple complaints, additional VA examinations are required 
that conform to the new guidelines.  The Board does not have 
sufficient medical information to adjudicate the veterans 
claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions); Santiago v. Brown, 5 Vet. App. 288, 292 (1993) 
(distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact which the 
Board, as factfinder, has derived from a review of medical 
evidence which is sufficiently conclusive as to the 
underlying medical issues to enable the Board to render the 
legal determination).

Furthermore, the issue of service connection for hypertension 
has been denied on the basis that it existed prior to service 
and was not aggravated by service.  However, the veteran has 
never been furnished the provisions of 38 C.F.R. § 3.306 
concerning aggravation of preservice disability.  38 C.F.R. 
§ (b)(2) requires that consideration be accorded combat duty 
and other hardships of service.

A report of contact, dated in April 1998, reveals that the RO 
was unsuccessful in obtaining the current address or phone 
number of the veteran.  It is the responsibility of the 
veteran to keep the RO apprised of his whereabouts, and there 
is no burden on the part of VA to turn up heaven and earth to 
find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The RO does have to make every reasonable effort to see that 
it has sent correspondence to the veterans current address 
of record and should document that it has done so.  
Accordingly, on remand, the RO should again ask the veterans 
representative if it has a more recent address for the 
veteran than that he provided in connection with his claim 
and appeal and should review the claims file to determine 
whether there are other addresses for the veteran at which it 
is reasonable to expect that he might be located.

In view of the foregoing, additional development is required:

1.  The RO should make another attempt to 
locate the veteran, to include review of 
the claims folder to determine whether 
there are any other addresses of record 
at which the veteran might be located.  
His representative should assist the RO 
in ascertaining the veteran's 
whereabouts.  All efforts to locate the 
veterans current address should be 
documented.

2.  After completion of the above, 
whether the RO is able to obtain a 
different address for the veteran or not, 
the RO should arrange to schedule the 
veteran for comprehensive VA 
examinations, providing the most recent 
address of record to the VA medical 
center at which the examinations will be 
scheduled for purposes of notifying the 
veteran.  The RO should notify the 
veteran the effect, under 38 C.F.R. 
§ 3.655, of failure to report for 
scheduled examinations.  The entire 
claims folder and a copy of this remand 
must be made available to and be reviewed 
by the examiners prior to the 
examinations.  

The examinations must conform to the 
guidelines for disability examinations in 
Gulf War veterans.  See Under Secretary 
for Benefits/Under Secretary for Health 
Memorandum dated January 6, 1998.

All necessary testing is to be done to 
determine the nature, etiology, and 
extent of any disability.  On the 
examination of the joints, the examiner 
should express an opinion as to whether 
or not the veteran has degenerative joint 
disease of the left knee, bearing in mind 
the x-rays of the left knee taken in 
December 1992.  In addition, the 
examiners are asked to determine the 
onset, frequency, duration, and severity 
of the veterans symptoms, including 
precipitating and relieving factors.  The 
examiners are asked to express opinions 
whether the veterans symptoms of are due 
to a specific, diagnosed illness, or 
whether there is no diagnosis to account 
for these symptoms, such as dizziness, an 
inability to cough up phlegm, multiple 
joint pain, leg cramps, numbness of the 
hands, and memory loss.  

The examiners must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If an examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998).

4.  After completion of the above 
evidentiary development, readjudicate all 
of the claims for service connection.  In 
particular, the RO should evaluate these 
claims for service connection under 38 
C.F.R. § 3.317 and under the regulations 
for direct service connection in 38 
C.F.R. §§ 3.303 and 3.304.  In addition, 
if hypertension is to be adjudicated on 
the basis of aggravation of a preservice 
condition, the provisions of 38 C.F.R. 
§ 3.306 should be considered.  The 
requirement to readjudicate the claims at 
issue is not dependent upon the ROs 
ability to locate a new address for the 
veteran or on the veterans reporting for 
an examination.  If the veteran does not 
report for examination, adjudicate under 
the appropriate provisions of 38 C.F.R. 
§ 3.655.

If any decision remains unfavorable, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes citation to 38 
C.F.R. §§ 3.306, 3.317, and, if 
appropriate, 3.655, and be given an 
appropriate period of time within which 
to respond.  The veteran is free to 
furnish additional evidence while his 
case is in remand status.  Booth v. 
Brown, 8 Vet. App. 109 (1995).

Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no further action until 
he is further informed.  The purpose of 
this REMAND is to obtain additional 
information and to accord due process.  
No inference should be drawn regarding 
the final disposition of these claims as 
a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
